It is conceded that a discharged employee is not without remedy, and that the proper remedy is certiorari, as was adopted in the present case, but the authority of the court is to review merely for error and not to substitute the judgment of the court for that of the commissioners. The only question therefore, as said by this court in the case of Hall v. Bledsoe, 126 Ark. 125, is whether or not there was substantial evidence to support the finding of the board. Appellant had a hearing before the board, and, if the evidence was legally sufficient to justify his discharge, then the action of the board should not be disturbed.
The statute under which the Fort Smith city government operates provides a civil service plan for the protection of employees, but it does not hamper the power of the board of commissioners in discharging employees for cause, nor does it affect the power of the commissioners to select the ones to be discharged in case of a reduction of force. There is no rule of seniority created which requires the commissioners, in discharging employees in order to reduce the number, to begin with those lowest in seniority. The commissioners decided that it was necessary to discharge some of the force in order to bring the expenses within the revenues of that department, and they selected appellant as one of those to be discharged. He was selected for the reason that his *Page 58 
services had become unsatisfactory on account of his having continuously lived beyond his salary and caused annoyance and inconvenience to the board in frequently giving orders to creditors on the city clerk. The reasons for the discharge are set forth in the letter copied in the opinion of the majority, and it seems to me that the reasons given in that letter, which are, fully substantiated by the testimony, are sound. It is not a question of compelling a man to pay debts, but an exercise of judgment on the part, of the commissioners in determining that a man who is living beyond his salary at all times and giving orders on the clerk for deductions out of his salary is an unsatisfactory employee. At least the commissioners had a right to adopt that as a reason why they should discharge him, instead of some other employee, in reducing the expenses of the department. I am unable to perceive how a conclusion can be reached that the action of the commissioners is wholly without justification. The effect of the decision is, I think, to substitute the judgment of the court for that of the board of commissioners, where it has been lodged by the statute.
Mr. Justice SMITH agrees with me in these views.